DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 12/23/2020. Claims 1, 7, and 13 have been amended. Claims 1-18 are currently pending and have been examined.
Claim Interpretation
Examiner understands ‘Video on demand’ (VOD) to be any media distribution system that allows users to access videos without a traditional video playback device.
	Examiner considers that ‘cryptocurrency’ can include digital, virtual or temporary assets such as payments, royalties, and other assets that have no physical component.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:  “online content platform”
A system for an online content platform and related cryptocurrency… in claims 1, 7, and 13
configuring, by a computing system […] in claims 1, 7, and 13
the online content platform is further configured to: in claims 2 and 14
the online content platform is further configured to: in claims 3 and 15
the online content platform is further configured to run […] in claims 5 and 17
the online content platform is further configured to run […] in claims 6 and 18
Further claim limitations include: “digital rights management tool”
configuring, by the computing system, at least one digital rights management tool […] in claim 1 and claim 13
the digital rights management tool comprises […] in claim 1 and claim 13

Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  

(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 7, and 13 (and all of their respective dependent claims) are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim 1, claim 7 and claim 13 recite “an online content platform…”
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as what structure constitutes an online content platform system nor how the online content platform system is capable of configuring a plurality of other systems when no structure is presented. The applicant’s description recites “[0010] More specifically, the present invention comprises but is not limited to an online content platform having three core components: an Advertising Video on Demand (AVOD) component, a Social Media and User Management component, and at least one blockchain component. The online content platform may provide content with which a user may interact, such as social media, videos, music and chat, as well as reward users with cryptocurrency for engaging with the content”  but does not positively describe how the applicant is combining the components in order to form a system.
Further, because applicant has declared that the platform is merely software, applicant must describe the algorithm to include steps and not just recite claim language in the description.

Claim 1 and claim 13 further recite “configuring/configure…at least one digital rights management tool…”
Examiner has reviewed the specification and considers that the applicant has not sufficiently described what structure constitutes a digital rights management tool (or platform)’. The applicant’s description recites “[0009] In some embodiments, the provided content as well as a provided content ledger, which in some embodiments may be a Digital Rights Management tool, may also be provided on a blockchain database backend. The cryptocurrency may be distributed to one or more crypto wallets associated with one or more users” and “[0014] The Digital Rights Management tool may record some or all information relating to the content, including rights, royalties, credit, and contracts, across one or more nodes in a blockchain database” but does not positively describe what components of the claimed system are included 
Because applicant has declared that the tool/platform is software, applicant must describe the algorithm to include steps and not just recite claim language in the description.
	Claim 7 further recites “creating, by the computing system, at least one unit of cryptocurrency” Examiner has reviewed the specification and considers that the applicant has not sufficiently described what structure constitutes creation of cryptocurrency. Nowhere in the applicant’s specification does it describe the creation of cryptocurrency. Perhaps the applicant is referring to the system creating its own cryptocurrency or the purchasing of cryptocurrency or something else?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “A system for an online content platform and related cryptocurrency, comprising: configuring, by a computing system, at least one blockchain-configured database distributed across a plurality of computer networking systems, wherein the plurality of computer networking systems comprises at least one node […]” 
	Examiner considers that one of ordinary skill in the art would be unclear as to if the claim limitations refer to a system or to a method. For example in claim 1, applicant recites a system but claims no structure but instead recites multiple method steps for configuring a computing system’s software components. Applicant does not claim a computer system so one 
	Claim 7 recites “A non-transitory, tangible computer-readable medium having stored thereon computer- executable instructions, which, when executed by a computer processor, enable one or more computers coupled to a network to execute a method for an online content platform and related cryptocurrency, the method comprising: configuring, by a computing system, at least one blockchain-configured database distributed across a plurality of computer networking systems […]” 
	Examiner considers that one of ordinary skill in the art would be unclear as to if the claim limitations refer to a system or to a method. For example in claim 7, applicant recites a method but claims structure and instead recites multiple system components for configuring a computing system’s software components. Applicant does not claim a computer system so one of ordinary skill would be unsure if they are building a system or conducting method steps. The lack of clarity in the claims cause them to be indefinite.
	Claim 7 further recites “a) a first content record hash at least comprising the first content record block’s time and date of creation”, “a) the first content record hash”, and “a second content record hash at least comprising the second content record block’s time and date of creation”, “a) the first cryptocurrency hash”, and “b) a second cryptocurrency hash at least comprising a time and date of creation.”
	 Examiner considers that one of ordinary skill in the art would be unclear as to if the claim limitation (i.e. the block’s time and date of creation) refers to the hash including specific data, the hashed block that is added to the blockchain, the hashing algorithm itself or something else entirely? Further, the term ‘record’, ‘record block’ (see Para. [0021], Fig. 4 of the specification), and ‘ledger block’ represent any type of data recorded to a blockchain. The lack of clarity in the claim causes the claim to be indefinite. However, for the purposes of compact prosecution, the Examiner will interpret ‘record block’ as any data written to the blockchain.

	Claim 13 recites “An apparatus for an online content platform and related cryptocurrency, comprising: at least one computing system distributed across a decentralized electronic database, wherein the decentralized electronic database comprises at least one node, and wherein the at least one computing system is configured to: […]”
	Examiner considers that one of ordinary skill in the art would be unclear as to if the claim limitations refer to a system or to a method. For example in claim 13, applicant recites an apparatus but claims no structure and instead recites multiple method steps for configuring a computing system’s software components. Applicant does not claim the computing system components so one of ordinary skill would be unsure if they are building a system or conducting method steps. The lack of clarity in the claims cause them to be indefinite.

Claim 13 further recites “An apparatus for an online content platform and related cryptocurrency, comprising: at least one computing system distributed across a decentralized electronic database, wherein the decentralized electronic database comprises at least one node, and wherein the at least one computing system is configured to: configure at least one digital rights management tool, wherein the digital rights management tool comprises a blockchain-configured database having, at least: […]” 
	Examiner considers that one of ordinary skill in the art would be unclear as to what method to use in order to configure configuring a blockchain-configured database’. For example in claim 13, applicant recites an apparatus but claims no structure and instead recites multiple method steps for configuring a computing system’s software components. Applicant does not 

Claim 1 recites the limitations “A system for an online content platform and related cryptocurrency,…” and “configuring, by the computing system, at least one digital rights management tool, wherein the digital rights management tool comprises a blockchain-configured database…” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claims 1-18:  The following claim limitations invoke 35 U.S.C. 112(f): A system for an online content platform and related cryptocurrency… in claims 1, 7, and 13; configuring, by a computing system […] in claims 1, 7, and 13; the online content platform is further configured to: in claims 2 and 14; the online content platform is further configured to: in claims 3 and 15; the online content platform is further configured to run […] in claims 5 and 17; the online content platform is further configured to run […] in claims 6 and 18.
	Examiner considers that one of ordinary skill in the art would be unclear as to the ‘system’ the applicant is claiming as no structure or physical components are recited. The applicant’s specification states “[0010]More specifically, the present invention comprises but is not limited to an online content platform having three core components: an Advertising Video on Demand (AVOD) component, a Social Media and User Management component, and at least one blockchain component. The online content platform may provide content with which a user may interact, such as social media, videos, music and chat, as well as reward users with cryptocurrency for engaging with the content” but does not positively describe by what components of the claimed system, 

	Regarding claims 1-6 and 13-18:  The following claim limitations invoke 35 U.S.C. 112(f): configuring, by the computing system, at least one digital rights management tool […] in claim 1 and claim 13; the digital rights management tool comprises […] in claim 1 and claim 13. 	
	Examiner considers that one of ordinary skill in the art would be unclear as to the ‘system’ the applicant is claiming as no structure or physical components are recited. The applicant’s specification states “[0009] In some embodiments, the provided content as well as a provided content ledger, which in some embodiments may be a Digital Rights Management tool, may also be provided on a blockchain database backend. The cryptocurrency may be distributed to one or more crypto wallets associated with one or more users” and “[0014] The Digital Rights Management tool may record some or all information relating to the content, including rights, royalties, credit, and contracts, across one or more nodes in a blockchain database” but does not positively describe by what components of the claimed system, would one of ordinary skill in the art configure a plurality of devices and functions. The lack of configurable physical components causes the claim to become indefinite.
	With respect to the “computer system” or “computing system”, Applicant’s disclosure does not disclose what structure makes up the claimed computing system.  Applicant’s disclosure indicates that the computer system may comprise ‘[0023] One embodiment of the invention is implemented as a program product for use with a computer system. The program(s) of the program product defines functions of the embodiments (including the methods described herein) and may be contained on a variety of computer-readable storage media. Illustrative computer-readable storage media include, but are not limited to: (i) non-writable storage media 
                Additionally, with respect to the “computer system” or “computing system”, Applicant’s disclosure does not explicitly state that the computer system is software, hardware, firmware, or another component (see further [0033], [0034], [0040], [0047], [0075], [0082], and [0091]). Accordingly, under the broadest reasonable interpretation, it is possible that the “computer system” or “computing system” is only software.  In the scenario where the computer system is only software, the entire system (i.e. the system claimed in claims 1, 7, and 13) would be comprised entirely of software, thus making the claim non-statutory under 35 U.S.C. 101 since the system claim would fail to have any structural elements (i.e. the claim is reciting software per se).  Claims directed to software per se are not patentable subject matter.  In re Warmerdam, 33 F.3d 1354, 1361, 31 USPQ2d 1754, 1760 (Fed. Cir. 1994). 
	Independent Claims 7 and 13 recite similar features in other forms, and therefore are rejected under the same rationale. Claims dependent upon the rejected independent claims are also rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-6 are directed to a System, claims 7-12 are directed to a CRM, and claims 13-18 are directed to a Method. Therefore, claims 1-18 are directed to a statutory category of invention under Step 1.

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows an abstract idea when the computer implementation is removed:
A system for an online content (information sharing) platform and related cryptocurrency, comprising:
configuring, by a computing system, at least one blockchain (distributed ledger) - configured database (storage system) distributed across a plurality of computer networking systems, wherein 
the plurality of computer networking systems comprises at least one node (of the distributed ledger); 
configuring, by the computing system, at least one digital rights management tool, wherein 
the digital rights management tool comprises a blockchain (distributed ledger) - configured database (storage system) having, at least: 
a) at least one content blockchain (distributed ledger) comprising at least two block chained (distributed ledgers) blocks of content data (information); 
b) at least one usage blockchain (distributed ledger) comprising at least two block chained (distributed ledger) blocks of usage data (information); and 
c) at least one rights data blockchain (distributed ledger) comprising at least two block chained (distributed ledger) blocks of rights data (information); 
configuring, by the computing system, at least one cryptocurrency ledger, comprising, at least: 
a) at least one unit of cryptocurrency; 
b) at least one blockchain (distributed ledger) - configured cryptocurrency ledger having at least two block chained (distributed ledger) blocks of cryptocurrency ownership data; and 
c) at least one cryptocurrency wallet (account) associated with at least one user; 
configuring, by the computing system, at least one online content (information sharing) platform, wherein the at least one online content (information sharing) platform is configured to, at least: 
a) receive at least one content selection, wherein the at least one content selection comprises a designation by a user of at least one content data block (entry); 
b) identify the content data block (entry) designated by the at least one content selection; 
c) display the at least one content element of the at least one content selection on an electronic device associated with the user who has at least one crypto wallet; 
d) chain (link) a first new block (entry) of usage data to a previous block (entry) of usage data, wherein 
the first new block (entry) of usage data records the display of the at least one content element (item) on the electronic device associated with the user; 
e) responsive to displaying the at least one content element of the at least one content selection, transfer at least one unit of cryptocurrency to the crypto wallet associated with the at least one user; and
 f) chain (link) a first new block (entry) of cryptocurrency ownership data to a previous block (entry) of cryptocurrency ownership data, wherein the first new block (entry) of cryptocurrency ownership data records the transfer of the at least one unit of cryptocurrency to the crypto wallet associated with the user. 	
	Independent claim 13 recites similar features in system form, and therefore are considered under the same rationale. However, claim 7 further recites a non-transitory, tangible computer readable medium having stored thereon computer executable instructions, which, when executed by a computer processor, enable one or more computers coupled to a network to execute a method for an online content platform and related cryptocurrency…” Further, claim 7 recites “a first content record hash at least comprising the first content record clock’s time and date of creation.”
	If a claim limitation, under its broadest reasonable interpretation, (with the automating computer components removed) covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 	
	The invention appears to recite a system and method of obtaining, tracking, and recording a license for entertainment and social media using a secure ledger system. Licensing and payments being confirmed by ledger entries in a distributed ledger system shared by 
The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain, processor, computer, computer network, block, electronic device, electronic database, cryptocurrency, crypto wallet, CRM, and hash) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (system), a claim 7 (a non-transitory computer readable storage medium), and claim 13 (method) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. 
Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 


Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 7 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘configuring, receiving, identifying, displaying, chaining (linking), transferring and recording’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2, 8, and 14 further recite steps wherein if the computerized and automated components removed, the limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2, 8, and 14 are patent ineligible. 

Dependent claims 4, 10, and 16 further recite ‘the friend of the friend of the user is a third party.’ The limitation merely describes the types of individuals who carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4, 10, and 16 are patent ineligible.
Dependent claims 5, 11, and 17 further recite elements in the limitation that describe the types of computer components used to automate and carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5, 11, and 17 are patent ineligible.
Dependent claims 6, 12, and 18 further recite ‘the online content platform is further configured to run at least one social media and user management component, comprising: a) a social widget; b) a user management widget; and c) an administration console.’ The limitation merely describes the types of computer components used to automate and carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6, 12, and 18 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.



s 1, 5-7, 11-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner (US20190318348) and Tobkin (US20160239675) 

Regarding claim 1, Brenner teaches: A system for an online content platform and related cryptocurrency, comprising:
	configuring, by a computing system, at least one blockchain-configured database distributed across a plurality of computer networking systems, wherein the plurality of computer networking systems comprises at least one node; ([0031] A block chain or blockchain is a distributed database that maintains a continuously growing list of data records that are hardened against tampering and revision, even by operators of the data store's nodes. The most widely known application of a blockchain is the public ledger of transactions for cryptocurrencies used in bitcoin. This record is enforced cryptographically and hosted on machines running the software.).
	configuring, by the computing system, at least one digital rights management tool wherein the digital rights management tool comprises a blockchain-configured database having, at least ([0025] The data stores of the data plane 110 can include several separate data tables, databases, blocks, block chains, or other data storage mechanisms for storing data relating to processing media content and managing licensing rights associated with the media content):
	a) at least one content blockchain comprising [at least two] block chained blocks of content data; (Fig. 6-9, [0052-0057] As an example, assets such as intellectual property rights licenses associated with the composition of a track that is identified as a segment of a UGC work (mix/remix media content), may be recorded as a transaction in the blockchain 600).
	b) at least one usage blockchain comprising [at least two] block chained blocks of usage data; and (Fig. 12, [0071] Once the metadata, and other information related 
	c) at least one rights data blockchain comprising [at least two] block chained blocks of rights data (Fig. 6-10, [0052-0057] Transactions may be stored as entries of a blockchain. Blockchain 600 has a database structure customized for media content and the intellectual property rights and digital assets, such as media content licenses, associated with the media content. Particularly with digital music, many users may be creating UGC, which includes derivative works of existing media content (e.g., music), as a majority of UGC includes and are comprised of segments (e.g., micro-blocks or portions) of other existing music that is mixed, remixed, modified, or edited in some fashion).
	configuring, by the computing system, at least one [e.g. asset/payment/ royalty] ledger, comprising, at least: 
	a) at least one unit of [e.g. asset/payment/royalty]; ([0033] A blockchain implementation consists of two kinds of records: transactions and blocks. Transactions are the actual data to be stored in the blockchain, and blocks are records that confirm when and in what sequence certain transactions became recorded as a part of the block chain database. Transactions are created by participants/users using the system in the normal course of business (in the case of cryptocurrencies, a transaction is created anytime someone sends 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘crypto wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.
	b) at least one blockchain-configured cryptocurrency ledger having at least two block chained blocks of cryptocurrency ownership data; and ([0035] Meanwhile, miners attempt to create blocks that confirm and incorporate those transactions into the blockchain. In a cryptocurrency system such as bitcoin, miners are incentivized to create blocks in order to collect two types of rewards: a pre-defined per-block award and fees offered within the transactions themselves, payable to any miner who successfully confirms the transaction.)
	c) at least one [e.g. payment/asset/royalty] wallet associated with at least one user; ([0034] Users of the system create transactions, which are loosely passed around from node to node on a best-effort basis. The definition of what constitutes a valid transaction is based on the system implementing the blockchain. In most cryptocurrency applications, a valid transaction is one that is properly digitally signed, spends currency units from a known valid wallet, and meets various other requirements such as including a sufficient miner "fee" and/or a certain time elapsed since the currency units were previously involved in a transaction).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] 
	configuring, by the computing system, at least one online content platform, wherein the at least one online content platform is configured to, at least: 
	a) receive at least one content selection, wherein the at least one content selection comprises a designation by a user of at least one content data block; (FIG. 14, [0078] At 1404, a record of the media content may be created and the content may be stored in one or more media content databases. Confirmation may also be sent to the media content processing system and/or API. The media content may be analyzed using fingerprinting techniques to identify one or more segments of the media content found in the media content database(s). The identified segment(s) may be used to identify the intellectual property rights and rights holders associated with the segment(s). At 1406, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a first intellectual property right asset (e.g., composition rights asset) to a first blockchain digital wallet (e.g., of the label) and/or to a first blockchain (which records the asset in transaction(s) within its blocks).
	b) identify the content data block designated (registered) by the at least one content selection (when the user chooses); ([0072] Business rules may be set by the rights holders of intellectual property rights associated with any media content. Such business rules may include rules that allow for blacklisting an artist or a song, accepting or rejecting a DSP, etc. Business rules may also be set by the other users (e.g., DJs) when the user chooses to which DSP(s) the user allows mixes to be distributed. Business rules may also be set by the DSPs when the DSP provides program information to the rights holders, or other users (e.g., DJs) to accept 
	c) [display the at least one content element of] the at least one content selection on an electronic device associated with the user who has at least one [i.e. digital] wallet; (Fig. 14, [0079] A confirmation may be sent to the media content processing system. The type of the first intellectual property right asset (e.g., related to the composition of the media content) may be determined based on the identified one or more segments of the media content. At 1416, the update of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (that records the asset in transaction(s) within its blocks).).
	d) chain (bundled or added to the blockchain) a first new block of usage data to a previous block of usage data, wherein the first new block of usage data records the display of the at least one content element on the electronic device associated with the user; ([0056] FIG. 9 illustrates an example blockchain 900 in accordance with various embodiments. All transactions may be stored as blockchain bundles (i.e., one or more transactions bundled together). This is known as the "blockchain block." Once such a block is created, it may be broadcast to all the other nodes in a peer-to-peer network (such as what is shown in FIG. 8) so that, most, if not every node in the network can update its blockchain. Each such block may be linked to the previous such block. In this manner, a chain may be created that can be traced (and which is linked) to the first block ever created in the blockchain. This first block may be known as the "Genesis block." For example, blockchain 900 includes a genesis block 902 of bundled transactions in a blockchain. The genesis block is Block 1 of the blockchain and several other blocks 904 (Block 2, Block 3, Block 4, Block 5, . . . Block n). 
	e) responsive to displaying the at least one content element of the at least one content selection, transfer at least one unit of [e.g. royalty/payment/asset] to the [i.e. digital] wallet associated with at least one user; and (Fig. 10, (Item 1002) shows the transfer of the digital asset to the intellectual property rights holder. [0057] As an example, in FIG. 10, a user may perform an action (such as listening to a UGC mix/remix that involves a particular track associated with a media license) on a digital service (such as an online music service) that implicates a digital asset (such as a license).  Such an action may trigger one or more transactions (e.g., one or more payments to be made to intellectual property rights holders based on the media license. [0078] At 1406, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a first intellectual property right asset (e.g., composition rights asset) to a first blockchain digital wallet (e.g., of the label) and/or to a first blockchain (which records the asset in transaction(s) within its blocks).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘crypto wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.
	f) chain a first new block of [e.g. asset/payment/royalty] ownership data to a previous block of [e.g. asset/payment/royalty] ownership data, wherein ([0078] At 1406, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a first intellectual property right asset (e.g., composition rights asset) to a first blockchain digital wallet (e.g., of the label) and/or to a first blockchain (which records the asset in transaction(s) within its blocks).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying 
	
	Brenner does not exclusively list each block, however Tobkin, from a same or analogous art, teaches, at least, listing each block:	
               a) at least one content [blockchain] comprising at least two [block chained] blocks of content data; (Fig. 4, Items 700, 800, 900…)
               b) at least one usage [blockchain] comprising at least two [block chained blocks] of usage data; and (Fig. 4, Items 1700, 1800, 1900…)
            c) at least one rights data [blockchain] comprising at least two [block chained] blocks of rights data (Fig. 4, Items 1200, 1300, 1400)
	c) display the at least one content element of the at least one content selection on an electronic device associated with the user who has at least one [i.e. digital] wallet; (Fig. 4, Item 1700). 
		It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Brenner, with the display and placement of blocks by Tobkin. A chart or table displaying the exact locations of each block and its content would be useful to some users. However, this number of blocks assigned to each item of content is a design choice of the inventory.
In regards to claim 13, System claim 13 corresponds generally to system claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Brenner teaches: The system of claim 1, wherein 
	the online content platform is further configured to run at least one advertising video on demand component, comprising:
	a) a playback widget; (Fig. 12, Item 1232)
	b) an internet interface application; (Fig. 12, [0067] The components may be accessed using various application programming interfaces (APIs) 1230 by any number of different users 1232).
	c) an advertising video on demand content management system; and (Fig. 12, Item 1232).
	d) an advertising management and distribution network (Fig. 12, Item 1218).

In regards to claims 11 and 17, CRM claim 11 and System claim 17 correspond generally to system claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, Brenner teaches: The system of claim 1, wherein the online content platform is further configured to run at least one social media and user management component, comprising:
	a) a social widget; (Fig. 12, Item 1232)
	b) a user management widget; and (Fig. 12, Item 1220)
	c) an administration console (Fig. 12, Item 1232)
	In regards to claims 12 and 18, CRM claim 12 and System claim 18 correspond generally to system claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, Brenner teaches: A non-transitory, tangible computer-readable medium having stored thereon computer- executable instructions, which, when executed by a computer processor, enable one or more computers coupled to a network to execute a method for an online content platform and related cryptocurrency, the method comprising:
configuring, by a computing system, at least one blockchain-configured database (e.g. rights management database) distributed across a plurality of computer networking systems, wherein the plurality of computer networking systems comprises at least one node; ([0025] The data stores of the data plane 110 can include several separate data tables, databases, blocks, blockchains, or other data storage mechanisms for storing data relating to processing media content and managing licensing rights associated with the media content).
	Examiner notes the phrase “the plurality of computer networking systems comprises at least one node” is non-functional descriptive material as it only describes, at least in part, the type of computer system on the network, however, the type of system on the network is not critical to the performance any of the recited steps (i.e. configuring) nor is computing system claimed as part of a non-transitory, tangible computer-readable medium. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of configuring software, reads to the limitation.
receiving, by the computing system, at least one content data element; (Fig. 1, [0023] a Web-based environment is used for purposes of explanation, different environments 
	Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of receiving data or a non-transitory signal, reads to the limitation.
receiving, by the computing system, at least one usage data element; (Fig. 1, [0023] a Web-based environment is used for purposes of explanation, different environments may be used, as appropriate, to implement various embodiments. An electronic client device 102 can include any appropriate device operable to send and receive requests, messages, or information over an appropriate network 104 and convey information back to a user of the device).
Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of receiving data or a non-transitory signal, reads to the limitation.
creating, by the computing system, a first content record [block], comprising:
	([0078] At 1404, a record of the media content may be created and the content may be stored in one or more media content databases).
	Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of manipulating data or a non-transitory signal, reads to the following limitations.
a)    a first content record hash at least comprising the first content record block’s [information…i.e. time and date of creation]; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner. [0032] “confirmation time”).
Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, transaction identification material could include time and date of creation. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify what Brenner recites to include the time and date of creation when dealing with time sensitive data or when charging for usage by the minute.
b)    the at least one content data element; (Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner).
c)    the at least one [usage] data element; (Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner).
Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, transaction identification material could include usage information. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify what Brenner recites to include usage data when dealing with time sensitive data to insure receipt or when charging for usage by the minute.
d)    at least one computer system-implementable instruction for linking (e.g. associating) a second content record [block] to the first content record block; ([0078] FIG. 14 illustrates an example flow diagram 1400 of techniques for creating assets associated 
storing, by the computing system, the first content record block on at least one node; ([0031] A block chain or blockchain is a distributed database that maintains a continuously growing list of data records that are hardened against tampering and revision, even by operators of the data store's nodes. The most widely known application of a blockchain 
Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of storing data or a non-transitory signal, reads to the limitation.
creating, by the computing system, at least one unit of cryptocurrency; ([0033] A blockchain implementation consists of two kinds of records: transactions and blocks. Transactions are the actual data to be stored in the blockchain, and blocks are records that confirm when and in what sequence certain transactions became recorded as a part of the block chain database. Transactions are created by participants/users using the system in the normal course of business (in the case of cryptocurrencies, a transaction is created anytime someone sends cryptocurrency to another), and blocks are created by users known as "miners" who use specialized software or equipment designed specifically to create blocks.
Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of creating a storage file, reads to the limitation.
creating, by the computing system, at least one cryptocurrency wallet associated with at least one user; ([0078])
	Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of creating a storage file, reads to the limitation.
creating, by the computing system, at least one cryptocurrency ownership statement; ([0036] Embodiments of the invention provide systems and methods of using blockchain technology, in the areas of: [0037] Private and public access; [0038] A record of rights ownership (recordings and compositions).

creating, by the computing system, a first cryptocurrency ledger block, comprising: ([0078]).
	Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of receiving data or a non-transitory signal, reads to the following limitations.
a)    a first cryptocurrency hash at least comprising a(n) [identification… time and date of creation] associated with the first cryptocurrency ledger block; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner, [0032] “confirmation time”).
Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, transaction identification material could include time and date of creation. 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify what Brenner recites to include the time and date of creation when dealing with time sensitive data or when charging for usage by the minute.
b)    at least one first cryptocurrency ownership record; and ([0036] Embodiments of the invention provide systems and methods of using blockchain technology, in the areas of: [0037] Private and public access; [0038] A record of rights ownership (recordings and compositions).
c)    at least one computer system-implementable instruction for linking a second cryptocurrency ledger [block] to the first cryptocurrency ledger [block]; ([0078]).
determining, by the computing system, at least one cryptocurrency transfer amount, wherein the at least one cryptocurrency transfer amount comprises a pairing of at least one unit of cryptocurrency with at least one content data element (e.g., confirmation time); (Fig. 2, item 200, [0005], [0032] “confirmation time”, [0047] digital assets and currency transactions may be conducted according to various embodiments of the present application. Similar to traditional transactions, money may be exchanged for goods or services. In digital space, a token (e.g., digital currency) may be exchanged for a digital asset (e.g., licensing or other monetization of intellectual property rights to media content).
	Examiner notes the phrase “the at least one cryptocurrency transfer amount comprises a pairing of at least one unit of cryptocurrency with at least one content data element” is non-functional descriptive material as it only describes, at least in part, the pairing of currency with a data element, however, the pairing is not critical to the performance any of the recited steps (i.e. determining a cryptocurrency amount) nor is computing system claimed as part of a non-transitory, tangible computer-readable medium. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of evaluating data or a non-transitory signal, reads to the limitation.
receiving, by the computing system, at least one content interaction request from at least one user, wherein the at least one content interaction request specifies at least one requested content record, wherein the at least one requested content record is a content data element; (Fig. 1, Fig. 8, Fig. 10, Fig. 14-16, [0023] the network includes the Internet, as the environment includes a Web server 106 for receiving requests and serving content in response thereto, although for other networks an alternative device serving a similar purpose could be used as would be apparent to one of ordinary skill in the art).
	Examiner notes the phrase “the at least one content interaction request specifies at least one requested content record, wherein the at least one requested content record is a content data element;” is non-functional descriptive material as it only describes, at least in part, the content of the data, however, the content of the data is not critical to the performance any of the recited steps (i.e. receiving data) nor is computing system claimed as part of a non-transitory, tangible computer-readable medium. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	
	Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of receiving data or a non-transitory signal, reads to the limitation.
facilitating (e.g., executing a user interaction), by the computing system, at least one content interaction between the at least one user and the at least one requested content record, wherein the at least one content interaction comprises providing the at least one content data element of the requested content record to an electronic device associated with the at least one user; ([0024] The application server can include any suitable hardware and software for integrating with the data store as needed to execute aspects of one or more applications for the client device, handling a majority 
Examiner notes the phrase “the at least one content interaction comprises providing the at least one content data element of the requested content record to an electronic device associated with the at least one user” is non-functional descriptive material as it only describes, at least in part, the content of the request, however, the content of the data is not critical to the performance any of the recited steps (i.e. facilitating an interaction) nor is computing system claimed as part of a non-transitory, tangible computer-readable medium. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	
Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of receiving multiple data elements or non-transitory signals, reads to the limitation.
creating, by the computing system, a second usage data element comprising, at least, a memorialization of the at least one content interaction; (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a 
Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of manipulating data or a non-transitory signal, reads to the limitation.
creating, by the computing system, a second content record block, comprising: ([0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of manipulating data or a non-transitory signal, reads to the following limitations.
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)). Especially in the case that Brenner teaches adding multiple blocks on multiple blockchains.
a)    the first content record hash; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner, [0032] “confirmation time”).
Examiner notes that one of ordinary skill in the art would understand from reading the reference that any data reads to ‘content record.’
b)    a second content record hash at least comprising the second content record [information…including block’s time and date of creation]; ([0057] Each such 
Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, transaction identification material could include time and date of creation and further that adding anything to a blockchain or a distributed ledger includes a recorded hash.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify what Brenner recites to include the time and date of creation when dealing with time sensitive data or when charging for usage by the minute.
c)    the at least one content data record of the first content record block; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner, [0032] “confirmation time”).
Examiner notes that one of ordinary skill in the art would understand from reading the reference that any data reads to ‘content record.’
d)    the second [usage] data element; and ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner. [0032] “confirmation time”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify what Brenner recites to include the usage data when dealing with time sensitive data or when charging for usage by the minute.
e)    at least one computer system-implementable instruction for linking a third content record block to the second content record block; ([0078])

transferring, by the computing system, the at least one cryptocurrency transfer amount to the at least one cryptocurrency wallet associated with the at least one user responsive to the at least one content interaction (e.g., confirmation time); (Fig. 2, item 200, [0005], [0032] “confirmation time”, [0047] digital assets and currency transactions may be conducted according to various embodiments of the present application. Similar to traditional transactions, money may be exchanged for goods or services. In digital space, a token (e.g., digital currency) may be exchanged for a digital asset (e.g., licensing or other monetization of intellectual property rights to media content).
Examiner notes the phrase “one cryptocurrency wallet associated with the at least one user responsive to the at least one content interaction” is non-functional descriptive material as it only describes, at least in part, the associating of data, however, the associating is not critical to the performance any of the recited steps (i.e. transferring a cryptocurrency amount) nor is computing system claimed as part of a non-transitory, tangible computer-readable medium. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of manipulating data or a non-transitory signal, reads to the following limitations.
updating, by the computing system, the first cryptocurrency ownership record into a first updated cryptocurrency ownership record, wherein the first updated cryptocurrency ownership record memorializes the at least one cryptocurrency transfer amount; and ([0036] Embodiments of the invention provide systems and methods of using blockchain technology, in the areas of: [0037] Private and public access; [0038] A record of rights ownership (recordings and compositions).
Examiner notes the phrase “the first updated cryptocurrency ownership record memorializes the at least one cryptocurrency transfer amount” is non-functional descriptive material as it only describes, at least in part, the content of the request, however, the content of the data is not critical to the performance any of the recited steps (i.e. updating records) nor is computing system claimed as part of a non-transitory, tangible computer-readable medium. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	
Examiner further points out that the ‘computing system’ is not part of the claimed invention. Therefore, any device containing a non-transitory, tangible computer-readable medium, capable of receiving multiple data elements or non-transitory signals, reads to the limitation.
creating, by the computing system, a second cryptocurrency ledger block, comprising: ([0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).

a)    the first cryptocurrency hash; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner, [0032] “confirmation time”).
Examiner notes that one of ordinary skill in the art would understand from reading the reference that any data reads to ‘ledger block.’
b)    a second cryptocurrency hash at least comprising a [information…time and date of creation] associated with the second cryptocurrency ledger block; ([0057] Each such block may include a block hash, a previous block ID, a transaction hash, a number of transactions, and a list that lists each of the bundled transactions. Once created, such a block may be added to the blockchain of a node 1006 by a miner. [0032] “confirmation time”).
Examiner notes that one of ordinary skill in the art, from reading the reference would understand that, transaction identification material could include time and date of creation and further that adding anything to a blockchain or a distributed ledger includes a recorded hash.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify what Brenner recites to include the time and date of creation when dealing with time sensitive data or when charging for usage by the minute.
c)    the first updated cryptocurrency ownership record; and ((0036] Embodiments of the invention provide systems and methods of using blockchain technology, in the areas of: [0037] Private and public access; [0038] A record of rights ownership (recordings and compositions).
d)    at least one computer system-implementable instruction for linking (i.e. associating) a third cryptocurrency ledger block to the second cryptocurrency ledger block (FIG. 14, [0078]).
The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).

	Brenner does not exclusively list each block, however Tobkin, from a same or analogous art, teaches, at least, listing each block:	
creating, by the computing system, a first content record block (Fig. 4, Items 1700, 1800, 1900…)
d)    at least one computer system-implementable instruction for linking a second content record block to the first content record block; (Fig. 4, Item 1700).
storing, by the computing system, the first content record block on at least one node; (Fig. 4, Items 700, 800, 900…)
c)    at least one computer system-implementable instruction for linking a second cryptocurrency ledger block to the first cryptocurrency ledger block; (Fig. 4, Item 1700). 
c)    the at least one content data record of the first content record block; (Fig. 4, Items 1200, 1300, 1400)
		It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Brenner, with the display and placement of blocks by Tobkin. A chart or table displaying the exact locations of each block and its content would be useful to some users. However, this number of blocks assigned to each item of content is a design choice of the inventory.

s 2-4, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner (US20190318348), Tobkin (US20160239675), and Code (20170214522).

Regarding claim 2, Brenner teaches: The system of claim 1, wherein the online content platform is further configured to:
	a) receive at least one second content selection, [wherein the at least one second content selection comprises a designation by a friend of the user of at least one content data block, wherein the friend of the user has at least one crypto wallet] (Fig. 6, [0052] In a world of derivative content where users are constantly creating and uploading media content that includes multiple media works and intellectual property that is owned by others, the chain of custody and ownership of those segments of media content can be difficult to manage).
	b) identify the content data block designated by the at least one second selection; ([Fig. 3, [0049] Once the digital asset is provided to another party, the digital signature is verified using the public key, by that other party, to validate the authenticity. This process may be called a signing and verifying of a Digital Token. For example, as shown in 300, a first digital asset may be signed using a private key of Customer A and sent to Vendor A, and a second digital asset may be signed using a private key of Customer A and sent to Vendor B).
	c) display the at least one content element of the at least one second content selection on an electronic device associated with the friend of the user; (Fig. 4, [0024] The application server provides admission control services in cooperation with the data store, and may be able to generate content such as text, graphics, audio, and/or video to be transferred to the user, which may be served to the user by the Web server in the form of HTML, XML, or another appropriate structured language in this example. [0039] The network 120 may include a server(s) 125 storing a software embodiment of the disclosed invention and acting as an intermediary or host providing the distributed ledger or blockchain environment for 
	Examiner notes that one of ordinary skill in the art would understand from reading the reference that ‘interacting’ with the computing machines (Item 10) would include ‘displaying at least one content element.’
	d) chain a second new block of usage data to the first new block of usage data, wherein the second new block of usage data records the display (usage) of the at least one content element on the electronic device associated with the user (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
	e) transfer at least one unit of [e.g. royalties/payments] to the [i.e. digital] wallet associated with the user (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks). Brenner does not explicitly teach ‘cryptocurrency’, ‘digital wallet’, or ‘friend of the user.’ However, the concept of royalties (indirect payments based on use, e.g. loyalty points) [0065] are taught by Brenner as well as the payment of assets from a digital wallet [0057]. 
	It would be obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. 
	f) transfer at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet [associated with the friend of the user;] and (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
	Brenner does not explicitly teach ‘cryptocurrency’, ‘digital wallet’, or ‘friend of the user.’ However, the concept of royalties (indirect payments based on use, e.g. loyalty points) [0065] are taught by Brenner as well as the payment of assets from a digital wallet [0057]. 
	It would be obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘crypto wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.
	g) chain a second new block of  [e.g. asset/royalties/payments] ownership data to the first new block of [e.g. asset/royalties/payments] ownership data, wherein the second new block of  [e.g. asset/royalties/payments] ownership data records the transfer of the at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with the user and the transfer of the at least one unit of  [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with the [friend of the] user 
([0065] Royalty Payment Report Blockchain Asset: TABLE-US-00005 Labels <DSP 1><Song 1><Amount><Total><Territory> <Subscription <Date/Time paid> time type> royalty played> paid> . . . <Song n> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid> <DSP n> <Song 1> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid> . . . <Song n> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid> Publishers <DSP 1> <Composition 1> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid> . . . <Composition n> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid> <DSP n> <Composition 1> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid> . . . <Composition n> <Amount <Total <Territory> <Subscription <Date/Time paid> time type> royalty played> paid>).

	Examiner considers that one of ordinary skill in the wart, would understand from treading the specification that, when a license owner pays a user for content use, it reads to the above limitation. Brenner does not explicitly teach ‘cryptocurrency’, ‘digital wallet’, or ‘friend of the user.’ However, the concept of royalties (indirect payments based on use, e.g. loyalty points) [0065] are taught by Brenner as well as the payment of assets from a digital wallet [0057]. 
	It would be obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘crypto wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.

	Brenner does not explicitly teach friend of the user, however, Code from a same or analogous art teaches, at least, ‘friend and friend of the friend of the user’:
	a) receive at least one second content selection, wherein the at least one second content selection comprises a designation by a friend of the user (another party) of at least one content data block, wherein the friend of the user has at least one crypto wallet ([0021] In another embodiment, the additional units of tokenized value embedded with the tokenized digital media file may function as a royalty or an exchange fee source of funds. For example, a customer who buys a digital video file may receive the file embedded with additional tokens as a reward for the purchase. The customer later decides it wants to sell the digital media file to another party. When the file is sold to another party, a portion of the embedded units of tokenized value may be used as a royalty or exchange fee paid to another third party. The third party may or may not be the original creator of the content or the legal owner of the rights to the digital media. The royalty or exchange fee may or may not be automatically transferred from the seller of the digital media file to the third party.
	f) transfer at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with the friend of the user; and ([0021] In another embodiment, the additional units of tokenized value embedded with the tokenized digital media file may function as a royalty or an exchange fee source of funds. For example, a customer who buys a digital video file may receive the file embedded with additional tokens as a reward for the purchase. The customer later decides it wants to sell the digital media file to another party. When the file is sold to another party, a portion of the embedded units of tokenized value may be used as a royalty or exchange fee paid to another third party. The third party may or may not be the original creator of the content or the legal owner of the rights to the digital media. The royalty or exchange fee may or may not be automatically transferred from the seller of the digital media file to the third party.
g) chain a second new block of [i.e. digital] currency ownership data to the first new block of [i.e. digital currency] ownership data, wherein the second new block of [i.e. digital] currency ownership data records the transfer of the at least one unit of [i.e. digital] currency to the [i.e. digital] wallet associated with the user and the transfer of the at least one unit of [i.e. digital] currency to the [i.e. digital] wallet associated with the friend of the user ([0019] The units of tokenized value may be a native blockchain token digital loyalty token, native blockchain token digital currency token such as Bitcoin or any other native blockchain digital loyalty token or currency token, a native permissioned distributed ledger token, a metadata protocol token or digital loyalty token or currency token on top of a distributed ledger protocol, such as Counterparty or Colored Coins, or any other derivation of metadata protocols or distributed ledger protocols).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Brenner, with the friends and subsequent blocks taught by Code. Reselling to or assisting ‘friends’ in reward programs while assisting yourself would be something everyone wants to do when getting a good deal and having the possibility of making it even better. Further, it would have been obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘crypto wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.
In regards to claims 8 and 14, CRM claim 8 and System claim 14 correspond generally to system claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Brenner teaches: The system of claim 2, wherein the online content platform is further configured to:
	a) receive at least one third content selection, wherein the at least one third content selection comprises a designation […] of at least one content data block, wherein the […] user has at least one [i.e. digital] wallet; (Fig 12, Item 1232 shows multiple content selections for purchasing and rewarding by the user. Item 1220 and 1230 which have to do with crypto purchases [0031-0034]).
	Examiner notes that the phrase ‘the online content platform is further configured to: a) receive at least one third content selection’ (as well as b), c), d), e), f), g) and h) only declares an intended (or possible) use of the limitation. This phrase is an intended use type of phrase. Prior art only needs to be able to be configured to perform the above process in order to read upon the limitation. See further: MPEP 2103 C) which states: “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”
	b) identify the content data block designated by the at least one third selection; ([0067] FIG. 12 illustrates an example system 1200 for conducting digital transactions using a blockchain in accordance with various embodiments. In addition, FIG. 12 shows the use of blockchain assets and wallets 1202 in accordance with various embodiments. As shown in FIG. 12, the media content processing system 1200 may include one or more media content databases 1204 that may be implemented as a platform, including several modules. System 1200, and the platform may be enabled with modules comprising code executable by a processor to perform the various functions. These functions may be embodied in components including rights ownership content ingestion components 1210, submission of media content (UGC) components 1212, business rules creation components 1214, media content clearance using media content processing and business rules components 1216, media content distribution 
	c) display the at least one content element of the at least one third content selection on an electronic device associated with the friend of the friend of the user; ([0024] The application server provides admission control services in cooperation with the data store, and may be able to generate content such as text, graphics, audio, and/or video to be transferred to the user, which may be served to the user by the Web server in the form of HTML, XML, or another appropriate structured language in this example).
	d) chain a third new block of usage data to the second new block of usage data, wherein the third new block of usage data records the display of the at least one content element on the electronic device associated with the [friend of the friend of the] user; ([0024] The application… which may be able to generate content such as text, graphics, audio, and/or video to be transferred to the user. [0069] The media rights ownership information and/or media related assets may be represented using one or more block chains and/or blockchain wallets 1202. Such block chains and/or wallets may be used by media content service providers, such as publishers and record labels. One or more block chains and/or wallets may additionally be used to track transactions related to one or more assets (e.g., licenses for one or both of the composition intellectual property rights and the recording intellectual property rights) for each track/title of media for which a segment is used in UGC (such as media content including mixes and/or remixes). Each asset and/or asset transaction represented in a blockchain may be represented by a unique asset ID, which may be included in the media content database(s) together with other information related to that asset and/or asset transaction).
	e) transfer at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with the user [e.g. publisher who uploaded the digital media]; (Fig. 6, Fig. 10, (Item 1002) shows the transfer of the digital asset to the intellectual property rights holder. [0057] As an example, in FIG. 10, a user may perform an action (such as listening to a UGC mix/remix that involves a particular track associated with a media license) on a digital service (such as an online music service) that implicates a digital asset (such as a license).  Such an action may trigger one or more transactions (e.g., one or more payments to be made to intellectual property rights holders based on the media license. [0052] In a world of derivative content where users are constantly creating and uploading media content that includes multiple media works and intellectual property that is owned by others, the chain of custody and ownership of those segments of media content can be difficult to manage. Blockchain, according to embodiments of the present application, provides a solution to the technical problem of determining the chain of custody and associated rights (e.g., intellectual property rights in the composition, performance, recording, synchronization, etc.) for each segment of identified media content of which the UGC is comprised).
	Examiner considers that one of ordinary skill in the wart, would understand from treading the specification that, when a license owner pays a user for content use, it reads to the above limitation. Brenner does not explicitly teach ‘cryptocurrency’, ‘digital wallet’, or ‘friend of the user.’ However, the concept of royalties (indirect payments based on use, e.g. loyalty points) [0065] are taught by Brenner as well as the payment of assets from a digital wallet [0057]. 
	It would be obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘crypto wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.

	f) transfer at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with the friend (second blockchain) of the user [e.g. publisher who uploaded the digital media]; (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
	Brenner does not explicitly teach ‘cryptocurrency’, ‘digital wallet’, or ‘friend of the user.’ However, the concept of royalties (indirect payments based on use, e.g. loyalty points) [0065] are taught by Brenner as well as the payment of assets from a digital wallet [0057]. 
	It would be obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘crypto wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.
	g) transfer at least one unit of [e.g. asset/royalties/payments]  to the [i.e. digital] wallet associated with the [friend of the friend of the] user [who uploaded the digital media]; and (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).

	It would be obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘crypto wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.
	Examiner would like to direct the Applicant’s attention that mere duplication of parts (as in prior art showing that the process of transferring cryptocurrency occurring multiple times) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	h) chain a third new block of cryptocurrency ownership data to the second new block of cryptocurrency ownership data, wherein the third new block of cryptocurrency ownership data records the transfer of the at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with the user (Fig. 6, [0052] Blockchain, according to embodiments of the present application, provides a solution to the technical problem of determining the chain of custody and associated rights (e.g., intellectual property rights in the composition, performance, recording, synchronization, etc.) for each segment of identified media content of which the UGC is comprised. Such associated rights, monetization of such rights (e.g., licenses), and/or any related transactions may each be separately stored on a blockchain, such as blockchain 600. As an example, assets such as intellectual property rights licenses associated with the composition of a track that is identified 
	Examiner considers that one of ordinary skill in the art would understand from reading the reference that each transfer of ownership within Brenner creates a new block written to the chain of blocks in a blockchain having to do with transfers of ownership would include the first, second, third, fourth, and …nth, instances of ownership.
	Examiner would like to direct the Applicant’s attention that mere duplication of parts (as in prior art showing that the process of creating multiple blocks on a blockchain) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	the transfer of the at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with [the friend of] the user, and (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
	Brenner does not explicitly teach ‘cryptocurrency’, ‘digital wallet’, or ‘friend of the user.’ However, the concept of royalties (indirect payments based on use, e.g. loyalty points) [0065] are taught by Brenner as well as the payment of assets from a digital wallet [0057]. 
	It would be obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘crypto wallet’ in order to give ‘royalties and/or 
	Examiner would like to direct the Applicant’s attention that mere duplication of parts (as in prior art showing that the process of transferring cryptocurrency occurring multiple times) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	the transfer of the at least one unit of [e.g. asset/royalties/payments] to the [i.e. digital] wallet associated with [the friend of the friend of] the user (Fig. 14, [0078] At 1408, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a second intellectual property right asset (e.g., recording rights asset) to a second blockchain digital wallet (e.g., of the publisher) and/or to a second blockchain (which records the asset in transaction(s) within its blocks).
	Brenner does not explicitly teach ‘cryptocurrency’, ‘digital wallet’, or ‘friend of the user.’ However, the concept of royalties (indirect payments based on use, e.g. loyalty points) [0065] are taught by Brenner as well as the payment of assets from a digital wallet [0057]. 
	It would be obvious to one of ordinary skill in the art at the time of the instant application to narrow Brenner to use ‘Cryptocurrency’ instead of merely saying ‘transactions’. The use of digital currency (e.g. cryptocurrency). As Brenner states in [0074] “Listening history may also be translated (using component 1222) into royalties and/or other payments related to the UGC content and stored in the respective digital wallets of the users.” Though Brenner does not explicitly use the term ‘cryptocurrency’ or ‘crypto wallet’ in order to give ‘royalties and/or other forms of payments to the content stored in the digital wallets of the users’, it is reasonably implied and therefore reads to the limitation.
	Examiner would like to direct the Applicant’s attention that mere duplication of parts (as in prior art showing that the process of transferring cryptocurrency occurring multiple times) 

	Neither Brenner nor Tobkin explicitly teach friend or friend of the friend of the user, however, Code from a same or analogous art teaches at least ‘friend or friend of the friend of the user’:
	a) receive at least one [third] content selection, wherein the at least one [third] content selection comprises a designation by a friend of the friend of the user of at least one content data block, wherein the friend of the friend of the user has at least one crypto wallet; ([0021] In another embodiment, the additional units of tokenized value embedded with the tokenized digital media file may function as a royalty or an exchange fee source of funds. For example, a customer who buys a digital video file may receive the file embedded with additional tokens as a reward for the purchase. The customer later decides it wants to sell the digital media file to another party. When the file is sold to another party, a portion of the embedded units of tokenized value may be used as a royalty or exchange fee paid to another third party. The third party may or may not be the original creator of the content or the legal owner of the rights to the digital media. The royalty or exchange fee may or may not be automatically transferred from the seller of the digital media file to the third party.
	Examiner considers that one of ordinary skill in the art, from reading the reference, that when a customer sells digital rights, obtained by the owner, to a ‘friend’ or a ‘friend of a friend’ or ‘a friend of a friend of a friend’ the above reference reads to the limitation.
	f) transfer at least one unit of cryptocurrency to the crypto wallet associated with the friend of the user; ([0020] As will be appreciated, the units of tokenized value embedded with the tokenized digital media file may function as a reward to incentivize transactional commerce. For example, a customer who buys a digital video file may receive the digital media file embedded with additional tokens as a reward for the purchase. The customer 
	g) transfer at least one unit of cryptocurrency to the crypto wallet associated with the friend of the friend of the user; and ([0022] In another embodiment, the additional units of tokenized value embedded with the tokenized digital media file may function as a reward to incentivize non-transactional commerce. For example, each time the owner of the tokenized digital media file plays a video file, some amount of reward (which may be in the form of a digital loyalty token or currency token) may be sent from a third party (which may or may not be the digital media creator or owner of the digital media rights) to the owner of the tokenized digital media file as an incentive to play the digital media.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Brenner, with the friends and subsequent blocks taught by Code. Reselling to or assisting ‘friends’ in reward programs while assisting yourself would be something everyone wants to do when getting a good deal and having the possibility of making it even better.
	In regards to claims 9 and 15, CRM claim 9 and System claim 15 correspond generally to system claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, neither Brenner nor Tobkin explicitly teach ‘friend or friend of the friend of the user’, however, Code teaches, at least, ‘friend or friend of the friend of the user’: The system of claim 3, wherein 
	the friend of the friend of the user is a third party ([0022] In another embodiment, the additional units of tokenized value embedded with the tokenized digital media file may function as a reward to incentivize non-transactional commerce. For example, each 
	Examiner considers that one of ordinary skill in the art, from reading the reference, that when a customer sells digital rights, obtained by the owner, to a ‘friend’ or a ‘friend of a friend’ or ‘a friend of a friend of a friend’ the above reference reads to the limitation.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the processes of Brenner, with the friends and subsequent blocks taught by Code. Reselling to or assisting ‘friends’ in reward programs while assisting yourself would be something everyone wants to do when getting a good deal and having the possibility of making it even better.
	In regards to claims 10 and 16, CRM claim 10 and System claim 16 correspond generally to system claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Response to Arguments
Applicant argues on pages 16 and 17 of the response that the Examiner has not correctly applied the 2019 PEG guidance that ‘not all methods of organizing human activity are abstract ideas’ citing In re Marco Guldenaar Holding B.V. and further ‘this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people.’
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has
shown that, except for the recitation of blockchain, block, cryptocurrency, and crypto wallet, the claims are concerned with managing an individual’s access to digital content. 

	Further, Examiner is unsure by reciting ‘not all methods of organizing human activity are abstract ideas’ and citing In re Marco Guldenaar Holding B.V., that the applicant is not conceding that the claims are indeed directed to an abstract idea but that not all ‘methods of organizing human activity’ are abstract ideas.
	Also, applicant asserts that ‘the invention is not a fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people.’ Examiner notes that applicant reverses their position when it comes to claiming that the prior art of record does not form a prima facie case due to the prior art of record not teaching that the ‘inventor be compensated for the use of their intellectual property’ which by the way falls clearly within the grouping of ‘certain methods of organizing human activity (fundamental economic principles or practices).’ 

	Applicant argues on pages 17-18 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness claiming that the combination of Brenner, Tobkin, and Code do not recite or teach to the limitations. Further, applicant claims that the combination does not teach that the ‘content creators are not compensated for the use of their intellectual property.’

Brenner teaches clearly that the owners of the intellectual property are compensated. 
	[0022] Embodiments of the present invention provide the digital media processing technology, rights management database, and user-friendly interfaces to allow users to create new mix and remix distribution and monetization opportunities built on transparency, ownership control, and simplicity.

	[0057] As an example, in FIG. 10, a user may perform an action (such as listening to a UGC mix/remix that involves a particular track associated with a media license) on a digital service (such as an online music service) that implicates a digital asset (such as a license). Such an action may trigger one or more transactions (e.g., one or more payments to be made to intellectual property rights holders based on the media license).

	[0078] At 1406, the creation or storage of media content in the media content database(s) may lead to the issue and transfer of a first intellectual property right asset (e.g., composition rights asset) to a first blockchain digital wallet (e.g., of the label) and/or to a first blockchain (which records the asset in transaction(s) within its blocks).

	Therefore, Brenner explicitly teaches that the intellectual property owner is receiving compensation in the form of an asset for the use of their intellectual property.
	Applicant previously asserted, under the arguments concerning the 35 U.S.C. 101 rejection that ‘the invention is not related to fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people.’ However, Examiner notes that applicant quickly reverses this position when it comes to claiming that the prior art of record does not teach or recite that the ‘inventor be compensated for the use of their intellectual property’ which by the way falls clearly within the grouping of ‘certain methods of organizing human activity.’ Therefore, if the claims do not teach fundamental principles of economic practice, then Brenner reads to the limitation and that the claims clearly recite an abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685